Citation Nr: 0504290	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by Christus Santa Rosa Hospital from 
November 4, 2002 to November 5, 2002.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination of the 
Audie Murphy VA Medical Center (VAMC) which denied 
reimbursement or payment by VA of the cost of unauthorized 
medical services provided from November 4, 2002 to November 
5, 2002 by Christus Santa Rosa Hospital.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in San Antonio, Texas in April 
2004.  A transcript of that hearing is associated with the 
file.  


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability.  

2.  The veteran received medical care from the Christus Santa 
Rosa Hospital from November 4, 2002 to November 5, 2002.  

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  VA care was feasibly available at the time the veteran 
received treatment at the Christus Santa Rosa Hospital from 
November 4, 2002 to November 5, 2002.  




CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the Christus 
Santa Rosa Hospital from November 4, 2002 to November 5, 2002 
have not been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to reimbursement or 
payment of unauthorized medical expenses incurred in 
conjunction with treatment at a private facility from 
November 4, 2002 to November 5, 2002.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  
The VCAA eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

With respect to notice discussions in the statement of the 
case (SOC) and letters sent to the veteran generally informed 
him of the information and evidence needed to substantiate 
the claim.  The VAMC also supplied the veteran with the 
applicable regulations in the SOC.  It does not appear, 
however, that a full-blown VCAA letter was sent by the VAMC 
to the veteran.  For reasons explained immediately below, the 
Board does not believe that such letter is necessary in this 
case. 

The United States Court of Appeals for Veterans Claims has 
determined that under certain circumstances VCAA notice may 
not be required.  Included among the reasons is that no 
amount of notice would produce a different outcome on appeal.  
See, e.g., Manning v. Principi, 16 Vet. App. 534 (2002) [the 
VCAA has no effect on an appeal where the law is dispositive 
of the matter]; DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the veteran.

In this case, the only evidence necessary to decide the claim 
revolves around what transpired on the evening of November 4, 
2002.  This involves the medical records from that date and 
the veteran's own hearing testimony, both of which are of 
record.  Evidence which is necessary to decide the case is 
thus already of record, and as explained below the outcome of 
the case is mandated by the relevant law and regulations.  No 
amount of additional evidentiary development would change the 
outcome of the case.  Therefore, the Board finds that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

With respect to VA's duty to assist, as indicated immediately 
above there is no additional evidence to obtain.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

In short, under the circumstances of this case, a remand to 
have the VAMC take additional action would serve no useful 
purpose.  

The standard of review under the VCAA is as follows.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Board additionally observes that all appropriate due 
process considerations have been adhered to.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument.  
As has been described in the Introduction, the veteran 
testified a personal hearing which was chaired by the 
undersigned.

Factual background

The veteran is not service connected for any disability.  

The veteran testified that on November 4, 2002, at around 7 
PM, he went to the Audie Murphy VAMC due to complaints of 
excruciating pain in the upper abdomen.  He indicated that he 
had been previously diagnosed with gallstones by VA and had 
been told that if he had excruciating pain to go to the 
emergency room.  He stated that he was seen by a technician 
or nurse who took his vital signs.  
He indicated that he was vomiting and sweating profusely but 
never saw a physician.  After waiting three hours he left and 
went to the emergency room at Christus Santa Rosa Hospital, 
where he was treated right away.  

A November 4, 2002, triage report from Christus Santa Rosa 
Hospital reflects that the veteran was seen in the emergency 
room at 10:33 PM with complaints of abdominal pain.  The 
triage report indicates that the veteran's condition was 
"non-urgent."  It appears that laboratory tests were done 
(results received at 11:31 pm on November 4), no treatment 
was rendered and no medications were prescribed.  The veteran 
was discharged home after midnight on November 5, 2002.  The 
total charges for services rendered from November 4, 2002 to 
November 5, 2002 was $1,666.65.  

On file is a January 2003 medical opinion rendered by the 
Chief of Staff of the Audie Murphy VAMC, who recommended that 
the claim for unauthorized medical expenses be denied based 
on his opinion that VA facilities were available for the 
veteran's care.  The VA physician noted that the veteran had 
left Audie Murphy on November 4, 2002 without being seen.  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in November 2002.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (2004); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2004)(a).  He is not service connected for any disability.  
Thus, he cannot meet the criteria of a non-service-connected 
disability having aggravated a service-connected disability.  
Neither was he participating in a rehabilitation program.  
The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]. Thus, the Board need 
not address (b) and (c).  However, the medical evidence shows 
that the veteran's condition was not hazardous to his life 
and health.  Indeed, it appears that no medical treatment was 
necessary.  In addition, a VA facility (Audie Murphy) was 
feasibly available.  This will be discussed in greater detail 
below.   

If the veteran is to meet any availability criteria, it must 
be under the
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 (2004).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; this all 
criteria must be met.  
See Melson, supra.  In this case, the regulatory prerequisite 
which precludes VA from allowing the veteran's claim is the 
emphasized portion of subsection (c).  In this regard, the 
Board notes that it was the opinion of the Chief of Staff at 
the Audie Murphy VAMC that VA facilities were available for 
the veteran's care and that the veteran left the Audie Murphy 
VAMC without being seen.  The Board believes this medical 
opinion should be accorded considerable weight, especially in 
view of the lack of any medical evidence to the contrary.  

The veteran clearly believed at the time that use of Audie 
Murphy VAMC was feasibly available.  Indeed, it was his 
initial choice.  The veteran maintains that he left the VAMC 
because his condition worsened and he feared the situation 
had become hazardous to his health.  In essence, he contends 
that he met subdivision (c)  and that by VA's actions he was 
forced to seek medical care elsewhere.

A review of the Christus Santa Rosa Hospital records 
indicates without question that the veteran's condition was 
not life threatening.  Indeed, the pain appears to have 
subsided within a relatively short period of time and he was 
discharged without treatment.  There is no medical evidence 
eto the contrary.

At the April 2004 hearing, however, the veteran's 
representative argued that the VAMC misapplied the law when 
it determined that the veteran's condition was non life-
threatening.  Specifically, he contended that the issue of 
whether the veteran required emergency treatment was to be 
determined based on a subjective standard.  In support, he 
referenced the "prudent lay person" language included in 
38 U.S.C.A. § 1725(f)(1)(b).  See April 2004 hearing 
transcript, page 3.   

Without addressing the sincerity of the veteran's belief at 
the time that his condition was life-threatening, the Board 
finds that the representative's reliance on 38 U.S.C.A. 
§ 1725(f)(1)(b) is misplaced.  The veteran was already at a 
VA medical facility and chose to leave without being treated.  
This is not the action of a prudent person.  If his condition 
had deteriorated to the point that he honestly felt that his 
life was in danger, the Board believes that the more prudent 
course of action would have been to notify someone at the 
VAMC, not leave.    

In short, the Board believes that a prudent layperson would 
have remained at the VAMC and awaited medical treatment.  
There is no indication that the veteran was informed that he 
could not be treated at the VAMC that evening.  The veteran 
himself testified that he never spoke or talked to anyone 
after being seen by the technician or nurse who took his 
vital signs.  It appears that he became impatient and left, 
evidently under his own power.  His impatience is somewhat 
understandable given his abdominal discomfort, but leaving 
the emergency room  was not the best course of action a 
prudent person would have taken.  

As it happened, the veteran gained nothing except a hospital 
bill by moving on to Christus Santa Rosa Hospital.  Records 
from that facility indicate that when he was initially seen 
in the emergency room his condition was non-urgent.  
Subsequent laboratory tests were not remarkable, and he was 
released without treatment in the matter of an hour or two.  

The veteran and his representative also dispute the 
implication that the veteran left the VAMC against medical 
advice.  In fact, he did not, since he never saw a physician.  
However, the question of whether the veteran did or did not 
leave the VAMC against medical advice is irrelevant.  The 
significant determination in this case is that VA facilities 
were available when the veteran was treated at Christus Santa 
Rosa Hospital.  

The Board therefore finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
from November 4, 2002 to November 5, 2002 under the 
provisions of 38 U.S.C.A. § 1725.  The appeal is therefore 
denied.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by the Christus Santa Rosa Hospital from 
November 4, 2002 to November 5, 2002, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


